  Case 5:21-cv-00320 Document 53-1 Filed 07/27/21 Page 1 of 2 PageID #: 1715


                        IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    BECKLEY DIVISION

____________________________________________ x
                                             :
BELLWOOD CORP., et al.                       :                  Civil Action No. 5:21-cv-00320
                                             :                  Honorable Frank W. Volk, Judge
                                             :
Plaintiffs.                                  :
                                             :
v.                                           :
                                             :
CARTER BANK & TRUST, et al.                  :
                                             :
                                             :
Defendants.                                  :
                                             x

     [PROPOSED] ORDER GRANTING PLAINTIFFS’ EXPEDITED MOTION FOR
 (I) LEAVE TO CONDUCT LIMITED JURISDICTIONAL AND VENUE DISCOVERY
                 AND (II) ENTRY OF A SCHEDULING ORDER

       The Court having duly considered all pleadings and documents filed in support and in

opposition to Plaintiffs’ Expedited Motion for (I) Leave to Conduct Limited Jurisdictional and

Venue Discovery and (II) Entry of a Scheduling Order [Doc. ●], filed July 27, 2021 (the

“Motion”), and the facts and circumstances and record of this action. For good cause appearing

therefore,

       IT IS HEREBY ORDERED THAT the Motion is hereby granted.

       IT IS FURTHER ORDERED that Plaintiffs are hereby authorized to conduct limited

discovery on the subject of personal jurisdictional issues as they relate to the Director Defendants

and on the subject of venue issues as they relate to Carter Bank & Trust, including, without

limitation, depositions of each of the Director Defendants. Document discovery shall be

substantially completed by October 1, 2021. Oral depositions of the Director Defendants shall

be completed by October 15, 2021. The deadline for Plaintiffs to file a response to Carter

Bank’s Motion to Dismiss for Improper Venue or, in the Alternative, to Transfer Venue to the
  Case 5:21-cv-00320 Document 53-1 Filed 07/27/21 Page 2 of 2 PageID #: 1716


Western District of Virginia [Doc. 49] and Director Defendants’ Motion to Dismiss the

Complaint Pursuant to Rule 12(B)(2) for Lack of Personal Jurisdiction [Doc. 51] shall be

October 29, 2021.



                                                   ENTERED: [●], 2021



                                                                _______________________
                                                                Frank W. Volk
                                                                United States District Judge
